Detailed Action
Summary
1. This office action is in response to the application filed on April 26, 2021. 
2. Claims 1-24 are pending and has been examined
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 04/26/2021are acceptable. 

Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 6,14,16 and 19 are objected to because of the following informalities: 
Claims 6,14 and 16 recite “the voltage resides” in line 2. There is insufficient antecedent basis for this limitation.
Claim 19 recite “the multiple input voltage ranges” in line 1. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 101
7. 35 U.S.C. 101 reads as follows:


Claim 23 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 23 recites “Computer-readable storage hardware having instructions stored thereon” fails to fall within a statutory category because the original disclosure does not provide a clear definition for “Computer-readable storage medium", thus, the “Computer-readable storage medium" could be directed to “Computer-readable storage transmission medium" (i.e., signal/transitory medium). 
In light of specification description e.g page 4, line 20-29 and page 5 line 1-24 does not exclude a “signals”. Therefore, it includes signals.
Therefore, claim 24 is rejected under 35 USC 101 as failing to be limited to embodiments which fall within a statutory category. To overcome this rejection, it is suggested to applicant to replace “Computer-readable storage hardware having instructions stored thereon “to “non-transitory computer-readable storage medium having instructions stored thereon”. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary or customary meaning that includes signals per se.

Double Patenting
8.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
9. Claims 1,4,8-9,11 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5,7-8,17-21,23-25 and 27-28, of U.S. Patent No “110057379”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation have been shown in the subject matter as follows.
Conflicting claims Case No. 17239945
Conflicting Claims Case No. US Patent 110057379
1. A power system comprising: a monitor resource operative to monitor a magnitude of a voltage at a node of a 5resonant power converter; and a controller operative to, depending on the magnitude of the voltage at the node, dynamically control a respective gain provided by the resonant power converter.
1. A power system comprising: a resonant power converter to convert an input voltage to an output voltage; a monitor resource operative to monitor a magnitude of the input voltage; a controller operative to, depending on the magnitude of the input voltage, dynamically control both a resonant frequency and a switching frequency of controlling switches in the resonant power converter to produce the output voltage, operation of the resonant power converter 


2. The power system as in claim 1, wherein the controller is further operative to map the magnitude of the input voltage to a switching frequency value and set the switching frequency of controlling the switches in the resonant power converter to the switching frequency value.
8. The power system as in claim 1, wherein the controller is further operative to: control a resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the voltage falls 10within a first voltage range; and vary a magnitude of a switching frequency applied to switches in the resonant power converter depending on the magnitude of the voltage within the first voltage range.  

3. The power system as in claim 1, wherein the controller is further operative to: control the resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the input voltage falls within a particular voltage range; and vary a magnitude of 


5. The power system as in claim 1, wherein the controller is operative to set a magnitude of the switching frequency to a fixed value; and wherein the controller is operative to vary a magnitude of the resonant frequency depending on variations in the magnitude of the input voltage.
11. A method comprising: 25monitoring a magnitude of a voltage at a node of a resonant power converter; to set a respective gain of the resonant power converter, dynamically selecting a resonant frequency of the resonant power converter depending on the magnitude of the voltage; and controlling switching of switches in the resonant power converter at a switching frequency.  

17. A method comprising: monitoring a magnitude of an input voltage supplied to a resonant power converter; to set a respective gain of the resonant power converter, dynamically controlling both a resonant frequency and a switching frequency of the resonant power converter depending on the magnitude of the input voltage; controlling switching of switches in the resonant power converter 


18. The method as in claim 13, wherein controlling switching of the switches includes: mapping the magnitude of the input voltage to a switching frequency value; and setting the switching frequency of controlling the switches in the resonant power converter to the switching frequency value.
14. The method as in claim 13 further comprising: detecting a first voltage range in which the magnitude of the voltage resides, the first voltage range being one of multiple voltage ranges; identifying a resonant frequency setting assigned to the first voltage range; and 15controlling the resonant power converter to operate at the identified resonant frequency setting assigned to the first voltage range.  

19. The method as in claim 13 further comprising: detecting a first voltage range in which the magnitude of the input voltage resides, the first voltage range being one of multiple voltage ranges; identifying a resonant frequency setting assigned to the first voltage range; and controlling the resonant power converter to operate at the identified resonant 


20. The method as in claim 19, wherein: each of the multiple voltage ranges is assigned a different resonant frequency setting.
16. The method as in claim 11 further comprising: controlling the resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the voltage resides within a first voltage range of multiple voltage ranges; and 25adjusting a magnitude of the switching frequency as the magnitude of the voltage varies within the first voltage range.

21. The method as in claim 17 further comprising: controlling the resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the input voltage resides within a particular voltage range of multiple voltage ranges and adjusting a magnitude of the switching frequency as the magnitude of the input voltage varies within the particular voltage range.
17. The method as in claim 11 further comprising: Docket No.: 2019P51081US01 -49- while a magnitude of the switching frequency applied to the switches is set to a fixed frequency value, varying a magnitude of the resonant frequency of the resonant power converter depending on variations of the magnitude of the voltage.  

23. The method as in claim 17 further comprising: while a magnitude of the switching frequency applied to the switches is set to a fixed frequency value, varying a magnitude of the resonant frequency of the resonant power 


24. The method as in claim 13 further comprising: dividing an input voltage range associated with the input voltage into multiple input voltage ranges; and assigning a respective resonant frequency setting of the resonant power converter to each of the multiple input voltage ranges.
19. The method as in claim 18, wherein the multiple input voltage ranges include a first voltage range and a second voltage range, the first voltage range being assigned a first resonant frequency setting, the second input voltage range being assigned a second resonant frequency setting; and 15wherein the respective gain of the resonant power converter is a piece-wise gain function including a first gain function associated with the first input voltage range and a second gain function associated with the second input voltage range.  

25. The method as in claim 24, wherein the multiple input voltage ranges include a first input voltage range and a second input voltage range, the first input voltage range being assigned a first resonant frequency setting, the second input voltage range being assigned a second resonant frequency setting; and wherein a gain of the resonant power converter is a piece-wise gain function including a first gain function associated with the first input voltage range and a second gain 


27. The method as in claim 17 further comprising: producing map information providing a mapping between the magnitude of the input voltage and a setting of the switching frequency to be applied to the switches in the resonant power converter.
21. A system comprising: 25a circuit board; the power system of claim 1, the power system being a power supply fabricated on the circuit board; and a load, the load powered via power provided by the resonant power converter.

7. A system comprising: a circuit board; the power system of claim 1, the power system being a power supply fabricated on the circuit board; and a load, the load powered via power provided by the resonant power converter.
22. A method comprising: Docket No.: 2019P51081US01 -50- receiving a circuit board; and fabricating the power system of claim 1 on the circuit board, the power system being a power supply operative to output power subsequently used to power a load affixed to the circuit board.  

8. A method comprising: receiving a circuit board; and fabricating the power system of claim 1 on the circuit board, the power system being a power supply operative to output power subsequently used to power a load affixed to the circuit board.

23. Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: monitor a magnitude of a voltage at a node of a resonant power converter; 10to set a respective gain of the resonant power converter, dynamically select a resonant frequency of the resonant power converter depending on the magnitude of the voltage; and control switching of switches in the resonant power converter at a switching frequency.  

28. Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: monitor a magnitude of an input voltage supplied to a resonant power converter; to set a respective gain of the resonant power converter, dynamically control the resonant power converter depending on the magnitude of the input voltage; and control switching of switches in the resonant power converter at a switching frequency to convert the input voltage into an output voltage, the switching frequency selected based on a combination of a resonant frequency of the resonant power converter and the magnitude of the input voltage.



Claim Rejections - 35 USC § 102
10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,8-12,16-18 and 23-24 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sato “20200007044”.
In re to claim 1, Sato discloses a power system (Figs, 1-4 shows an LLC resonant converter and a method of operating the LLC resonant power converter system) comprising: a monitor resource (Fig. 2 shows input voltage detection circuit 61 for detecting an input voltage Vin see parag. 0088, line 2) operative to monitor a magnitude of a voltage at a node of a 5resonant power converter (input voltage detection circuit 61 is configured to detect the magnitude/amount of the input voltage. Furthermore, Fig. 1 shows bridge circuit 10 comprises node 10a); and a controller operative to (the resonant capacitor changeover control section 65 and bridge circuit control section 64 are configured to control LLC resonant converter, thus they are equivalent to controller), depending on the magnitude of the voltage at the node (the resonant capacitor changeover control section 65 is receiving signal from the detection circuit 61 wherein the signal is depend on the magnitude/ amount input voltage flows into bridge circuit node 10a), dynamically control a respective gain provided by the resonant power converter (the resonant capacitor changeover control section 65 turns on the switch Q3 
In re to claim 2 , Sato discloses (Figs, 1-4),, wherein the controller is further operative to (the resonant capacitor changeover control section 65 and bridge circuit control section 64) determine a 10switching frequency (see paragraph 0089, line 1-6) in which to control switches in the resonant power converter based on a combination of a resonant frequency of the resonant power converter  and the magnitude of the voltage at the node (Fig. 4 shows at step S2, when the input voltage is within the particular voltage range or when the comparison of input voltage is greater or equal to changeover voltage threshold ......if the answer is(NO), it begins to start from the START point to operate without changing the operating frequency. Furthermore, (Fig.4 shows that at step S5, when the comparison of the  input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), it operates by changing operation frequency as shows at step S5 and, see paragraph [0097, line 6-10].).  
In re to claim 3 , Sato discloses (Figs, 1-4), wherein operation of the resonant power converter at the 15resonant frequency and the determined switching frequency is operative to control the respective gain of the resonant power converter (the resonant capacitor changeover control section 65 calculates the resonance frequency fpr at which the gain is maximum (gain peak) while the switch Q3 is off (high-frequency characteristics) (Step S4), based on the output voltage Vo detected by the output voltage detection circuit 62 and the output current Io detected by the output current 63 (Step S3), see parag.0096 and 0097, lines 1-5. Furthermore, see Figs.6 and 9 shows frequency gain characteristics  vs frequency).  
In re to claim 5 , Sato discloses (Figs, 1-4), wherein the controller is further operative to (the resonant capacitor changeover control section 65 and bridge circuit control section 64): depending on the magnitude of the voltage (input voltage detection circuit 61 is configured to detect the magnitude/amount of the input voltage. Furthermore, Fig. 1 shows bridge circuit 10 comprises node 10a);, and to provide the respective gain (see Fig.6 and 9), adjust a resonant frequency of the resonant power converter (Fig.4 shows that at step S5, when the comparison of the input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), that means it operates outside the limits , thus needs to change/adjust operation frequency as shown at step S5 in order to deliver a desire output voltage, see paragraph [0097, line 6-10).  
In re to claim 8, Sato discloses (Figs.1-4), wherein the controller is further operative to (resonant capacitor changeover control section 65 and the bridge circuit control section 64 are configured to control LLC resonant power converter): control the resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the voltage falls within a particular a first voltage range (Fig. 4 shows at step S2, when the input voltage is within the particular voltage range or when the comparison of input voltage is greater or equal to changeover voltage threshold ......if the answer is(NO), it begins to start from the START point to operate without changing the operating frequency. Examiner noted that operating without changing the operating frequency is equivalent to fixed switching frequency); and 5vary a magnitude of a switching frequency applied to switches in the 
In re to claim 9, Sato discloses (Figs, 1-4), wherein the controller is operative to set a magnitude of the switching frequency of operating switches in the resonant power converter to a fixed value (Fig. 4 shows at step S2, when the comparison of input voltage is greater or equal to a changeover voltage threshold......if the answer is (NO), that means it operates within the limit by returning to START point, thus there is no need to change the operating frequency. Examiner noted that when there is no need to change the operating frequency is equivalent to fixed switching frequency); and wherein the controller is operative to vary a magnitude of the resonant frequency20 of the resonant power converter depending on variations in the magnitude of the voltage (Fig.4 shows that at step S5, when the comparison of the  input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), it operates by changing operation frequency as shows at step S5 and, see paragraph [0097, line 6-10]. Examiner noted that change the operating frequency is equivalent to vary a magnitude of a switching frequency).
20 In re to claim 10, Sato discloses (Figs, 1-4), wherein a voltage range of the resonant power converter is split into multiple voltage ranges (see Fig.9 and 10 shows frequency-gain characteristics of the LLC resonant converter with split into multiple voltage range  
In re to claim 11, Sato discloses a method (Figs, 1-4 shows an LLC resonant converter and a method of operating the system) monitoring (input voltage detection circuit 61) a magnitude of a voltage at a node of a resonant power converter (input voltage detection circuit 61 is configured to detect the magnitude/amount of the input voltage to the LLC resonant converter. Furthermore, Fig.1 shows bridge circuit has node 10a);  to set a respective gain of the resonant power converter (Figs. 6 and 9-11 shows is a graph showing an example of frequency-gain characteristics of the LLC current resonant converter 1) dynamically selecting a resonant frequency of the resonant power converter depending on the magnitude of the voltage (Fig.4 shows that at step S5, when the comparison of the input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), that means it operates outside the limits , thus needs to change operation frequency as shown at step S5 in order to deliver a desire output voltage, see paragraph [0097, line 6-10. Examiner noted that when needs is available to change operation frequency is equivalent to varying a magnitude of a switching frequency. Furthermore, see Step 2 at S2); and controlling (the resonant capacitor changeover control section 65 and bridge circuit control section 64 are configured to control LLC resonant converter, thus they are equivalent to controller), switching of switches in the resonant power converter at a switching  frequency (the 
In re to claim 12 , Sato discloses (Figs, 1-4), selecting a magnitude of the switching frequency (See Fig.4) based on a combination of the resonant frequency and the magnitude of the voltage (Fig. 4 shows at step S2, when the input voltage is within the particular voltage range or when the comparison of input voltage is greater or equal to changeover voltage threshold ......if the answer is(NO), it begins to start from the START point to operate without changing the operating frequency. Furthermore, (Fig.4 shows that at step S5, when the comparison of the  input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), it operates by changing operation frequency as shows at step S5 and, see paragraph [0097, line 6-10].).  
In re to claim 16, Sato discloses (Figs.1-4),: controlling (the resonant capacitor changeover control section 65 and bridge circuit control section 64 are configured to control LLC resonant converter), the resonant frequency of the resonant power converter to be a fixed resonant frequency setting during conditions in which the magnitude of the voltage resides within a first voltage range of multiple voltage ranges (Fig. 4 shows at step S2, when the input voltage is within the particular voltage range or when the comparison of input voltage is greater or equal to changeover voltage threshold ......if the answer is(NO), it begins to start from the START point to operate without changing the operating frequency. Examiner noted that operating without changing the operating frequency is equivalent to fixed switching frequency); and 25adjusting a magnitude of the switching frequency as the magnitude of the voltage varies within the first voltage range (Fig.4 shows that at step S5, when the comparison of the  
In re to claim 17, Sato discloses (Figs, 1-4), while a magnitude of the switching frequency applied to the switches is set to a fixed frequency value (Fig. 4 shows at step S2, when the comparison of input voltage is greater or equal to a changeover voltage threshold......if the answer is (NO), that means it operates within the limit by returning to START point, thus there is no need to change the operating frequency. Examiner noted that when there is no need to change the operating frequency is equivalent to fixed switching frequency); varying a magnitude of the resonant frequency of the resonant power converter depending on variations of the magnitude of the voltage (Fig.4 shows that at step S5, when the comparison of the  input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), it operates by changing operation frequency as shows at step S5 and, see paragraph [0097, line 6-10]. Examiner noted that change the operating frequency is equivalent to vary a magnitude).
5 In re to claim 18, Sato discloses (Figs, 1-4); dividing a voltage range associated with the node into multiple voltage ranges (see Fig.9 and 10 shows frequency-gain characteristics of the LLC resonant converter with split into multiple voltage range  corresponding to different Khz frequency); and assigning a respective resonant frequency setting of the resonant power converter to each of the multiple voltage ranges (see Fig.9 and 10 shows frequency-gain characteristics of the LLC resonant converter with split into multiple voltage range  corresponding to different Khz frequency ).  
 In re to claim 23, Sato discloses computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (As such, a proper program for performing such functions may be stored on a high-speed general-purpose CPU, etc., see paragraph [0092, line 1-7]): monitor (input voltage detection circuit 61) a magnitude of a voltage at a node of a resonant power converter (input voltage detection circuit 61 is configured to detect the magnitude/amount of the input voltage of the LLC resonant converter. Furthermore, Fig. 1 shows bridge circuit comprises node 10a); to set a respective gain of the resonant power converter (see Figs 6 and 9-11 shows is a graph showing an example of frequency-gain characteristics of the LLC current resonant converter 1)
25dynamically select a resonant frequency of the resonant power converter depending on the magnitude of the voltage (Fig.4 shows that at step S5, when the comparison of the input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), that means it operates outside the limits , thus needs to change operation frequency as shown at step S5 in order to deliver a desire output voltage, see paragraph [0097, line 6-10. Examiner noted that when needs is available to change operation frequency is equivalent to varying a magnitude of a switching frequency. Furthermore, see Step 2 at S2) and control switching of switches in the resonant power converter at switching frequency (the bridge circuit control section 64 controls the operating frequency of switches Q1& Q2 to convert the Vin into output Vout at the load OL)  .  
In re to claim 24, Sato discloses (Figs, 1-4),wherein the voltage is an output voltage of the resonant power converter (Fig.1 shows LLC current resonant converter 1 has an output Vout at terminal 42a and 42b).
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato “20200007044” in view of Sagneri “20190245451”.
15In re to claim 4 , Sato discloses (Figs, 1-4), wherein the controller (the resonant capacitor changeover control section 65 and bridge circuit control section 64) is further operative to map the magnitude of the input voltage to switching frequency value (Fig. 2 shows an input voltage detection circuit 61 is configured to detect the magnitude/amount of the input voltage. Likewise, Fig.4 shows how and when to determine the operating of switching frequency with respect to the detected input voltage) and to set a switching frequency of controlling switching in the resonant power converter to switching frequency value (Fig. 4 shows at step S5, when the comparison of the input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), that means it operates outside the limits, thus needs to change the setting of the operating frequency as shown at step S5 in order to deliver a desire output voltage, see paragraph [0097, line 1-10]).

However, Sagneri teaches a resonant power converter (Figs. 3B and 3I) map the magnitude of the input voltage and switching frequency value (the switching frequency control portion 31 may be a circuit or software module of controller 4, for example. The switching frequency control portion 31 may store a map such as table or function that maps various inputs to a corresponding switching frequency. In the case of an LLC converter controlled on the inductive side of its transfer function, if the input decreases, the switching frequency control portion 31 may decrease the setting of the switching frequency f to compensate for the decreased input. Conversely, if the input increases, the switching frequency control portion 31 may increase the setting switching frequency f to compensate for the increased input, see paragraph [0090, line 1-14 and paragraph 0098, line 1-17], Examiner noted that corresponding switching frequency is equivalent to set frequency).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the LLC resonant power converter of Sato to include a controller is further operative to map the magnitude of the input voltage to set a switching frequency value as taught by Sagneri in order to provide very high efficiency to the converter, see paragraph [0102, line 10-13]).
In re to claim 13 , Sato discloses (Figs, 1-4),wherein controlling (the resonant capacitor changeover control section 65 and bridge circuit control section 64) switching 
Sato teaches, controller and the magnitude of the input voltage to a switching frequency value and controlling switches in the resonant power converter with set the switching frequency but fails to teach having map the magnitude of the input voltage and set switching frequency value. 
However, Sagneri teaches a resonant power converter (Figs. 3B and 3I) map the magnitude of the input voltage and switching frequency value (the switching frequency control portion 31 may be a circuit or software module of controller 4, for example. The switching frequency control portion 31 may store a map such as table or function that maps various inputs to a corresponding switching frequency. In the case of an LLC converter controlled on the inductive side of its transfer function, if the input decreases, the switching frequency control portion 31 may decrease the setting of the switching frequency  to compensate for the decreased input. Conversely, if the input increases, the switching frequency control portion 31 may increase the setting switching frequency 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the LLC resonant power converter of Sato to include a controller is further operative to map the magnitude of the input voltage to set a switching frequency value as taught by Sagneri in order to provide very high efficiency to the converter, see paragraph [0102, line 10-13]).
In re to claim 20, Sato discloses (Figs, 1-4),: 20producing map information providing a mapping between the magnitude of the voltage at the node (input voltage detection circuit 61 provide the detecting input voltage information) and a setting of the switching frequency to be applied to the switches in the resonant power converter (Fig. 4 shows at step S5, when the comparison of the input voltage is greater or equal to changeover voltage threshold……if the answer is (Yes), that means it operates outside the limits, thus needs to change the setting of the operating frequency as shown at step S5 in order to deliver a desire output voltage, see paragraph [0097, line 1-10]).
Sato teaches providing the input voltage and set a switching frequency to apply to switches of the resonant power converter but fails to teach having 10map information providing a mapping between the magnitude of the input voltage and a setting switching frequency.
However, Sagneri teaches a resonant power converter (Figs. 3B and 3I) map information providing a mapping between the magnitude of the input voltage and a setting of a switching frequency (the switching frequency control portion 31 may be a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the LLC resonant power converter of Sato to include a controller is further operative to map the magnitude of the input voltage to set a switching frequency value as taught by Sagneri in order to provide very high efficiency to the converter, see paragraph [0102, line 10-13]).
12. Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato “20200007044” in view of Hari “20170207708”.
30 In re to claim 21, Sato discloses (Figs, 1-4) a power system being power supply and the load powered via power provided by the resonant power converter (an LLC resonant converter 100 system receives an input voltage Vin and supply power to the output load OL)  .  
Sato teaches a power system being power supply and the load powered via power provided by the resonant power converter but fails having a circuit board and the power system being a power supply fabricated on the circuit board.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the LLC resonant power converter of Sato to include the power system being a power supply fabricated on the circuit board as taught by Hari in order to improve in the power density and efficiency, see paraag.0006, line 1.
In re to claim 22, Sato discloses (Figs, 1-4) the power system being a power supply operative to output power subsequently used to power a load (an LLC resonant converter 100 system receives an input voltage Vin and supply power to the output load OL) .
Sato teaches the power system being a power supply operative to output power subsequently used to power a load but fails having a circuit board; and fabricating the power system on the circuit board and a load 10affixed to the circuit board. 
However, Hari teaches the power conversion circuit (Fig.1) a circuit board, fabricating the power system on the circuit board and a load 10affixed to the circuit board (the components of power conversion circuit 100 illustrated in FIG. 1 are each a discrete 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the LLC resonant power converter of Sato to include the power system being a power supply fabricated on the circuit board as taught by Hari in order to improve in the power density and efficiency, see paraag.0006, line 1.
Allowable Subject Matter
13. Claims 6-7,14-15 and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “detect a first voltage range in which the magnitude of the voltage resides, the first voltage range being one of multiple voltage ranges associated with operation of the resonant power converter; identify a resonant frequency setting assigned to the first voltage range; and Docket No.: 2019P51081US01 -47- control the resonant power converter to operate at the identified resonant frequency setting. ”.
In re to claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “detecting a first voltage range in which the magnitude of the voltage resides, the first voltage range being one of multiple voltage ranges; identifying a resonant frequency setting assigned to the first voltage range; and 15controlling the resonant power converter to operate at the identified resonant frequency setting assigned to the first voltage range. ”
In re to claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the multiple input voltage ranges include a first voltage range and a second voltage range, the first voltage range being assigned a first resonant frequency setting, the second input voltage range being assigned a second resonant frequency setting; and 15wherein the respective gain of the resonant power converter is a piece-wise gain function including a first gain function associated with the first input voltage range and a second gain function associated with the second input voltage range. ”.
In re to claim 7, claim 7 depend from claim 6, thus are also objected for the same reasons provided above. 
In re to claim 15, claim 15 depend from claim 14, thus are also objected for the same reasons provided above. 
Examiner Notes
14. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as 
Contact Information
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839